UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7519



MAURICE ALEXANDER ALLEN,

                                             Petitioner - Appellant,

          versus


STATE OF NORTH CAROLINA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-01-727-5-H)


Submitted:   January 16, 2003             Decided:   January 24, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maurice Alexander Allen, Appellant Pro Se. Sandra Wallace-Smith,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Maurice Alexander Allen seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).   We have reviewed the record and conclude for the reasons

stated by the district court that Allen has not made a substantial

showing of the denial of a constitutional right. See Allen v. North

Carolina, No. CA-01-727-5-H (E.D.N.C. Sept. 4, 2002). Accordingly,

we deny a certificate of appealability and dismiss the appeal. See

28 U.S.C. § 2253(c) (2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2